TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00255-CR




                                      Ex parte James Nunes




             FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
              NO. 612793, HONORABLE MIKE DENTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               James Nunes seeks to appeal from an order denying relief in a habeas corpus

proceeding. See Tex. Code Crim. Proc. Ann. art. 11.072 (West 2005). The trial court’s order was

signed and entered on March 15, 2005. The deadline for perfecting appeal was therefore April 14.

Tex. R. App. P. 26.2(a)(1). Nunes filed his notice of appeal on April 29, 2005. Although the notice

of appeal was filed within the fifteen-day grace period, Nunes did not file a motion for extension of

time. See id. rule 26.3. Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 20, 2005

Do Not Publish




                                               2